Title: To James Madison from John Dawson, 27 March 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Rich March 27. 94
By this mail I enclose to Colo Monroe a paper containing an extract of a letter which I receivd from Norfolk, and which gives an account of the success of our brave & generous allies on the Rhine, which I hope may prove true.
That the object of the fiscal gentry is to defeat any thing like a systematic operation of the trade of G. B. & to quiet the public mind I am fully persuaded, & therefore do hope that Sedwicks plan of an army will not succeed.
Shoud it, I take this early opportunity of mentioning to you, that Capn Alexander Quarrier, who commands a company of artillery in this place is willing to accept of an appointment, not below a majority.
I feel a particular anxiety that he shoud be gratified. His services during the war entitle him to it. What recommends him most to me is a knowledge of his political princ[i]ples. Altho a Caledonian he is the most zealous republican I know. His activity on every occasion to demonstrate this has renderd him obnoxious to his countrymen in general, & to all those who are in sentiment different from himself. I am fully persuaded that he will make an active & faithful officer, & for these reasons do earnestly solicit any aid you may have it in your power to give him. With Esteem Yr. friend
J Dawson
